       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 1 of 16




             IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MINNESOTA

TELESCOPE MEDIA GROUP, a
Minnesota  corporation, CARL
LARSEN and ANGEL LARSEN,                Case No. 0:16-cv-04094-JRT-LIB
the founders and owners of
TELESCOPE MEDIA GROUP,
                   Plaintiffs,
       vs.
REBECCA LUCERO, in her official
capacity as Commissioner of the         Chief Judge John R. Tunheim
Minnesota Department of Human
Rights, and KEITH ELLISON, in
his official capacity as Attorney       Magistrate Judge Leo I. Brisbois
General of Minnesota,
                   Defendants.


   PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR
VOLUNTARY DISMISSAL WITH PREJUDICE UNDER RULE 41(a)(2)



      Plaintiffs Telescope Media Group and Carl and Angel Larsen seek to

dismiss this action with prejudice under Federal Rule of Civil Procedure

41(a)(2). Both parties agree that (1) this Court should dismiss this case with
prejudice and (2) each party should bear their own costs and attorneys’ fees.

Because any dismissal with prejudice would automatically dissolve the

preliminary injunction, the only dispute is whether Defendants (“Minnesota”)
deserve more than they could otherwise receive from full litigation.

      Specifically, Minnesota seeks to (1) ban Alliance Defending Freedom’s

speech, (2) ban the Larsens’ speech, (3) bar the Larsens from creating wedding
films for at least five years, (4) force them to obey Minnesota law under threat
       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 2 of 16




of contempt, (5) force them to answer needless discovery requests, (6) require
them to pay attorneys’ fees incurred by Defendants in opposing dismissal, and

(7) affirm—without precedent—that the dismissal does not stop Defendants

from seeking to vacate or modify the Eighth Circuit’s decision in this case.
Those conditions are unprecedented, unjustified, and unreasonable.

      As a general rule, courts grant requests to dismiss a case with prejudice

in situations like this. Defendants suffer no legal prejudice when they receive
all the relief they could obtain in successful litigation. And courts do not

typically force unwilling plaintiffs to proceed to trial. Yet Minnesota seeks an

exception to this rule because it doubts the Larsens can prove their case, it
wished the case had moved faster (even though it never asked this Court to

proceed), and it incurred routine litigation costs. But these reasons do not

justify forcing everyone to invest even more time and more resources litigating

a moot case—especially when these efforts could lead to a dismissal without

prejudice with none of the conditions Minnesota seeks here.

      This Court should enter an order dismissing this case on the reasonable

terms that both sides agree to: (1) that it be dismissed with prejudice and (2)

that each party should bear their own costs and attorneys’ fees.

                                  Argument

      This Court should follow the general rule and grant the requested

dismissal with prejudice because Minnesota will not suffer legal prejudice.

       I.   This Court should follow the general rule and grant the
            Larsens’ requested dismissal with prejudice.

      Rule 42(a)(2) allows for dismissal by court order after the opposing party

has served an answer or motion for summary judgment and without the
                                       2
       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 3 of 16




consent of all parties who have appeared. The decision to dismiss under this
rule is often guided by certain factors, including potential legal prejudice to

the nonmoving party. Hamm v. Rhone-Poulenc Rorer Pharmaceuticals, Inc.,

187 F.3d 941 (8th Cir. 1999). But where, as here, the plaintiff’s motion
“specifically requests[s] that [the dismissal] be with prejudice,” many courts

have held “that the district court must grant that request.” 9 Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 2367 (4th ed.
2020) (emphasis added).

      That logic makes sense. A dismissal with prejudice under Rule 41(a)(2)

operates as “a complete adjudication on the merits of the dismissed claim.”
Harrison v. Edison Bros. Apparel Stores Inc., 924 F.2d 530, 534 (4th Cir. 1991).

This outcome “insulates” defendants “from further litigation arising out of the

dismissed claims.” Harsell v. Va. Motor Lodges, Inc., No. 7:17-cv-00389, 2018

WL 2172506, at *2 (W.D. Va., May 10, 2018). Defendants cannot suffer legal

prejudice in this situation; they get all they “would have received had the case

been completed” in their favor. Schwarz v. Folloder, 767 F.2d 125, 129 (5th

Cir. 1985); see Shepard v. Egan, 767 F. Supp. 1158, 1165 (D. Mass. 1990). 1

      The opposite is true for plaintiffs. So as a general rule, this Court

“cannot force” the Larsens to keep prosecuting their case after they have
requested a dismissal with prejudice. Master Craft v. Stanley Works, No. 04-

132 (JMR/JSM), 2006 WL 8438190, at *3 (D. Minn. 2006). Indeed, some courts

1See also Parsons v. Peninsula Regional Med. Ctr., No. MJG-08-3255, 2010
WL 11691930, at *3 (D. Md. May 3, 2010) (“Because a dismissal with prejudice
operates as an adjudication on the merits, Defendant would suffer no
prejudice since it receives all that could have been obtained from a full trial
on the merits and is further protected by the doctrine of res judicata.”).

                                       3
       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 4 of 16




have gone so far as to say courts always abuse their discretion when they deny
such requests. See, e.g., Smoot v. Fox, 340 F.2d 301, 303 (6th Cir. 1964) (“We

know of no power in a trial judge to require a lawyer to submit evidence …

when he considers he has no cause of action or for any reason wishes to dismiss
his action with prejudice.”); Century Mfg. Co., Inc. v. Cent. Transport Int’l,

Inc., 209 F.R.D. 647, 648 (D. Mass. 2002) (“Under such circumstances, courts

have found that they are without discretion, and must grant the motion.”).
      While courts in “a few instances” have denied requests for dismissal

with prejudice, in those cases, “the courts have generally found that the

dismissal would negatively affect third parties.” Villa Glas G.m.b.H v.
Everstone PTY. Ltd., No. 6:06-cv-420-Orl-31DAB, 2007 WL 2126296, at *1

(M.D. Fla. July 23, 2007). 2 Defendants cite such a case where the court

declined a requested dismissal because it did not end the case and would

negatively affect a co-plaintiff. See ECF No. 76 at 14 (citing Hudson Eng’g Co.

v. Bingham Pump Co., 298 F. Supp. 387 (S.D.N.Y. 1969); York v. Ferris State

Univ., 36 F. Supp. 2d 976, 979 (W.D. Mich. 1998) (distinguishing Hudson on

this basis). But here, Defendants show no harm to third parties.

      The general rule therefore applies. This Court should grant the Larsens’

requested dismissal with prejudice. See Degussa Admixtures, Inc. v. Burnett,

471 F. Supp. 2d 848, 851 (W.D. Mich. 2007) (“It generally is … an abuse of


2 See, e.g., County of Sante Fe v. Pub. Serv. Co. of N.M., 311 F.3d 1031, 1048
(10th Cir. 2002) (dismissal with prejudice by plaintiff would immunize
defendant from suit by intervenors); Atwood v. Pacific Maritime Ass’n, 432 F.
Supp. 491 (D. Or. 1977) (voluntary dismissal with prejudice of claim against
one defendant would be unfair to co-defendant); Fougner v. I-Flow Corp., No.
08-5157 (JRT/JJK), 2010 WL 2557761 (D. Minn. June 23, 2010) (similar).
                                      4
        CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 5 of 16




discretion … to deny a plaintiff's request for … dismissal with prejudice.”);
Puello v. Citifinancial Servs., Inc., 76 Fed. R. Serv. 3d 536 (D. Mass. 2010); 8

James W. Moore, et al., Moore’s Federal Practice § 41.40 (“As a general rule,

the court lacks discretion to deny” plaintiffs’ requests for a “dismissal … with
prejudice.”).

       II.      This Court should grant the requested dismissal because
                Defendants would suffer no legal prejudice.

      The general rule makes sense because defendants suffer no legal

prejudice when a case is dismissed with prejudice. The Eighth Circuit has set

forth certain factors to consider for a Rule 41(a)(2) dismissal: (1) whether the

plaintiff has given a proper explanation for the dismissal, (2) whether a

dismissal would waste judicial resources, (3) whether a dismissal will

prejudice the defendants, and (4) whether a party is trying to escape an

adverse decision or forum shop. Hamm, 187 F.3d at 950. None of these factors

favors continuing this case.

                A.   The Larsens have given a proper explanation for the
                     requested dismissal with prejudice.

      As with many others in live-event production, the Larsens have suffered

unique business pressures during the COVID-19 pandemic, resulting in a

stark downturn in business opportunities in filming live events like weddings.
In response to these pressures, the Larsens have stopped creating wedding

films, are no longer soliciting wedding film requests, and have taken down the

portions of their website dedicated to their wedding business. The Larsens are

now exploring new business opportunities, which may require them to move

out of Minnesota. See Larsen Aff. ¶ 13; ECF No. 73 (explaining this).

                                       5
          CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 6 of 16




        This case is now moot. The Larsens no longer have “an intention to
engage in a course of conduct arguably … proscribed by a statute,” and so do

not face a “credible threat of prosecution.” Susan B. Anthony List v. Driehaus,

573 U.S. 149, 159 (2014). But this decision was largely outside their control.
The Larsens entered the wedding film industry after this Court issued the

preliminary injunction (Larsen Aff. ¶¶ 2-8); they filmed two weddings

consistent with the terms in their complaint (Larsen Aff. ¶ 7); and clients paid
them to do so (Larsen Aff. ¶ 8). They pursued this case in good faith until a

global pandemic occurred. And as Defendants note, Minnesota shut down

places of public accommodation early last year due to this pandemic. 3

        State executive orders have regulated weddings ever since—limiting

weddings      to   no   more   than    10    people   (Executive   Order    20-48,

https://bit.ly/2KcGYaX), establishing        curfews (Executive Order       20-99,
https://bit.ly/3sm9V5s), and even restricting weddings to two or three

households (Executive Order 21-01, https://bit.ly/2XFiTN3). Many articles

have described the devastating effect of such orders on wedding professionals.
See Rob Adams, The Pandemic Videographer Pivot, https://bit.ly/3nFStoZ,

(“[I]t wasn’t the economy that changed and forced my business into utter

disarray, it was this pandemic.”); MusicBed, 5 Wedding Filmmakers’ Advice
for    Navigating    the   COVID      Era,   https://bit.ly/3bAhZcT,   (“[W]edding

filmmakers” have had “their lives and businesses … upended during the

pandemic.”); Anna Hecht, Wedding photographer says the pandemic has set

her back ‘tens of thousands’ so far—here’s how 5 wedding professionals are


3   ECF No. 76 n.3 (citing Executive Order 20-04).
                                         6
       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 7 of 16




faring, CNBC.com (Apr. 9, 2020), https://cnb.cx/398nwpl, (The pandemic “has
led to a major slowdown in the wedding industry…. Wedding vendors ‘have

been struggling to keep their businesses up and running.”).

      The Larsens respect officials who have had to make hard decisions
during this time and they, like many others, are looking for new opportunities

to help make ends meet. Larsen Aff. ¶ 13. This outcome is hardly the “reward”

they were hoping to achieve through this litigation. ECF No. 76 at 2.

            B.    The requested dismissal will not waste judicial time
                  and effort.

      The Larsens seek to avoid wasting judicial time and effort by dismissing
this case with prejudice. The parties need not waste their time and this

Court’s time by litigating a moot case—especially when the Larsens are

requesting a better outcome for Minnesota than it could otherwise obtain

through a mootness dismissal, which is typically without prejudice. See

County of Mille Lacs v. Benjamin, 361 F.3d 460, 464 (8th Cir. 2004) (“A district

court is generally barred from dismissing a case with prejudice if it concludes

subject matter jurisdiction is absent.”); Majors v. Professional Credit Mgmt.

Inc., No. 4:17-cv-00270-AGF, 2018 WL 1251914, at *2 (E.D. Mo. Mar. 12, 2018)

(“[T]he Court sees little to be gained from … an expense of judicial resources”
to further litigate the case because “a dismissal with prejudice is a final

judgment on the merits with res judicata effect.”).

            C.    Defendants will suffer no legal prejudice from the
                  requested dismissal.

      Minnesota cannot show “plain legal prejudice” if this Court enters the

requested dismissal with prejudice. Hoffman v. Alside, 596 F.2d 822, 823 (8th

                                       7
        CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 8 of 16




Cir. 1979). “[L]egal prejudice is … prejudice to some legal interest, some legal
claim, some legal argument.” Westlands Water Dist. v. United States, 100 F.3d

94, 97 (9th Cir. 1996). Minnesota says it would suffer prejudice because (1) it

does not get the “opportunity to test” the Larsens’ allegations (ECF No. 76 at
14), 4 (2) the requested dismissal does not expressly affirm that the

preliminary injunction is dissolved (id. at 13 n.13), (3) the Larsens did not

prosecute the case fast enough (id. at 14-16), and (4) Minnesota has incurred

“significant” costs (id. at 16). None of that constitutes legal prejudice.

      First, Minnesota’s desire to test the Larsens’ factual allegations appears

to stem from its interest in precedent-setting. “Defendants’ actual concern

does not appear to be legal prejudice in the present case; rather,” they “seek

to create favorable precedent to try and prevent further claims asserting the

legal theory presented.” Crenshaw v. Portfolio Recovery Associates, LLC, 433
F. Supp. 3d 1057, 1062 (W.D. Ky. 2020) (cleaned up; emphasis added).

      But that aim is improper. Minnesota is not entitled to an advisory

opinion. See Fla. Ass’n of Rehab. Facilities, Inc. v. State of Fla. Dep't of Health
& Rehab. Servs., 225 F.3d 1208, 1217 (11th Cir. 2000) (“Any decision on the

merits of a moot case or issue would be an impermissible advisory opinion.”).

And this Court should not force the Larsens “to continue to litigate” this case

only to let Minnesota “more effectively fend off hypothetical future claims

brought by yet unknown litigants who have no relation to the present action.”



4See ECF No. 76 at 11 (Defendants arguing that “Plaintiffs cause prejudice to
Defendants … when they manufacture a dispute to obtain a desired precedent
in an appellate court and then abandon their claims”).

                                        8
        CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 9 of 16




Crenshaw, 433 F. Supp. 3d at 1062; see Westlands, 100 F.3d at 97 (no plain
legal prejudice just because “a dispute remains unresolved.”). 5

      Second, the Larsens’ requested dismissal ensures that the preliminary

injunction is dissolved. Such injunctions “cannot survive a final … dismissal”

no matter whether its dissolution is expressly mentioned in the final order.

Cypress Barn, Inc. v. W. Elec. Co., 812 F.2d 1363, 1364 (11th Cir. 1987); see

U.S. Philips Corp. v. KBC Bank N.V., 590 F.3d 1091, 1093 (9th Cir.2010) (“A

preliminary injunction … dissolves ipso facto when a final judgment is entered

in the cause”); Madison Square Garden Boxing, Inc. v. Shavers, 562 F.2d 141,

144 (2d Cir. 1977) (same). Nonetheless, the Larsens do not object to this Court
expressly dissolving the preliminary injunction in the dismissal.

      Third, while the Larsens have prosecuted this case with diligence, the

remedy for excessive delay (in the most egregious cases) is “the stiff penalty of
dismissal with prejudice.” In re Fed. Nat’l Mortg. Ass’n Secs., Derivative,

ERISA Litigation, 725 F. Supp. 2d 142, 145 (Dist. D.C. 2010); Bristol

Petroleum Corp. v. Harris, 901 F.2d 165, 167 (D.C. Cir. 1990). Both parties

submitted a proposed case management order but had not participated in a

Rule 16 conference to resolve outstanding disputes. Minnesota even delayed

seeking discovery until shortly before the Larsens moved to dismiss. The State
does not show how it has suffered legal prejudice from any delay.

      Fourth, Minnesota does not suffer legal prejudice from incurring routine

litigation costs. It agrees that this case should be dismissed with prejudice


5See also Crenshaw, 433 F. Supp. 3d at 1063 (“Once a plaintiff has offered to
dismiss … with prejudice, there is no sense in allowing the [defendant] to play
on, just as a sporting event cannot continue once one side has left the field.”).
                                       9
       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 10 of 16




“with each party bearing their own costs and attorney’s fees.” ECF No. 76 at
16. And for good reason. Courts “have almost never” awarded attorneys’ fees

where plaintiffs have sought a dismissal with prejudice. Colombrito v. Kelly,

764 F.2d 122, 134 (2d Cir. 1985); see id. (Many courts hold that “Rule 41(a)(2)
award of fees … is appropriate only when there is independent statutory

authority for such an award.”). 6 The requested dismissal ensures that neither

party (nor this Court) incurs unnecessary expense in this action.

            D.    The Larsens are accepting an adverse decision—not
                  seeking to avoid one.

      The Larsens are not trying to avoid “an unfavorable outcome.” ECF No.

76 at 13. They are accepting one. But Defendants speculate that the Larsens

are trying to “evade an adverse dismissal … after discovery demonstrated”

their “business was not viable.” That is incorrect for three reasons.

      First, Defendants cite only one case to show that parties may not seek

dismissal to escape an adverse decision—Hamm. ECF No. 76 at 9, 13. That

case and the two it cites for this principle involve voluntary dismissals without

prejudice where plaintiffs were either forum shopping or had notice that the

court was about to direct a verdict for the defendant. See Hamm, 187 F.3d at

950; Int’l Shoe Co. v. Cool, 154 F.2d 778, 780 (8th Cir. 1946); Holmgren v.
Massey-Ferguson, Inc., 516 F.2d 856, 857 n.1 (8th Cir. 1975). 7 Here, the

6 If this case continues, and the Larsens win, they would be entitled to recover
attorneys’ fees. See 42 U.S.C. § 1988. But the Larsens do not seek any legal
fees as part of their requested dismissal with prejudice.
7But see Kern v. TXO Prod. Corp., 738 F.2d 968 (8th Cir.1984) (affirming Rule
41(a)(2) voluntary dismissal even though plaintiff had presented four of five
witnesses at trial, and trial judge had indicated that a directed verdict for
defendant should be expected).
                                       10
       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 11 of 16




Larsens seek to dismiss with prejudice at an early stage; res judicata bars re-
litigation; and the dismissal is a permanent adverse decision against them.

      Second, discovery has yet to occur. While the parties have submitted a

proposed scheduling order (ECF No. 72), this Court has neither approved it
nor addressed the parties’ disputes. And while both parties have exchanged

initial disclosures and Minnesota recently issued written discovery requests,

in no way has “discovery demonstrated” anything in this case. ECF No. 76 at
11. The State shows no facts proving the Larsens’ wedding film business was

not viable (but for the pandemic) or that this Court is soon to enter an adverse

decision against them on that basis. Minnesota merely offers speculation. 8

      Third, Minnesota admits it needs discovery to test whether its theory is

correct. ECF No. 76 at 12-14. But even the initial disclosures rebut the State’s

theory. Soon after this Court entered the preliminary injunction, the Larsens
adopted a wedding film contract (Ex. A), updated their website (Larsen Aff.

¶ 4), and began advertising wedding films (id.). Before the pandemic, two

couples hired the Larsens to produce wedding films. Id. ¶¶ 7-8. The Larsens
created those films consistent with the terms in their complaint. Id. ¶ 7. Then

like most other wedding professionals, the Larsens booked fewer weddings

once the pandemic hit. Id. ¶¶ 9-11. This suggests that the pandemic—not the
Larsens’ business model—is to fault for fewer wedding requests.



8The Larsens’ counsel—Alliance Defending Freedom—has filed many similar
suits around the county. None of them involve a fabricated business. See, e.g.
Brush & Nib Studio, LC v. City of Phoenix, 448 P.3d 890 (Ariz. 2019); Chelsey
Nelson Photography LLC v. Louisville/Jefferson Cty. Metro Gov’t, No. 3:19-cv-
851-JRW, --- F. Supp. 3d ----, 2020 WL 4745771 (W.D. Ky. 2020).
                                      11
       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 12 of 16




     III.   This Court should reject Defendants’ proposed extra
            conditions.

      Both parties agree that (1) this case should be dismissed with prejudice,

(2) each party should bear their own costs and attorneys’ fees, and (3) the

dismissal should dissolve the preliminary injunction. See ECF No. 76 at 16-

17. This Court should reject Minnesota’s proposed extra conditions because

the Larsens do not consent to them and they are unjustified.

      First, the Court should not impose dismissal conditions that the Larsens

do not consent to. Dismissal would not be voluntary if such conditions were

imposed. See Fed. Savings & Loan Ins. Corp. v. First Nat’l Bank, Liberty, Mo.,

4 F.R.D. 313 (W.D. Mo. 1945), mandamus denied, 148 F.2d 731 (8th Cir. 1945);

9 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2366 (4th ed. 2020) (“Dismissal would not be voluntary if more onerous or

even lesser conditions were imposed by the court.”).

      Second, the extra conditions are unjustified. While Rule 41(a)(2) ensures

that defendants may not be treated “unfairly,” Adams v. USAA Casualty Ins.
Co., 863 F.3d 1069, 1079 (8th Cir. 2017), that does not mean courts should

punish plaintiffs. To begin, some of Minnesota’s proposed conditions seek

punishments the State could impose only after their own successful
enforcement action. ECF No. 76 at 18-19 (conditions “d,” “e,” and “f”). Others

seek unconstitutional speech restrictions that ban speech based on content.

Id. (conditions “d” and “i”); see Ashcroft v. Free Speech Coalition, 535 U.S. 234,
255 (2002) (“The Government may not suppress lawful speech as the means

to suppress [even] unlawful speech.”). Rule 42(a)(2) is not meant for that.



                                       12
       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 13 of 16




      Next, Minnesota’s proposed conditions would levy unnecessary and
unjust burdens on the Larsens. See ECF No. 76 at 19 (conditions “g” and “h”).

The State cites no case in which a court has ordered plaintiffs to provide

discovery when a case is dismissed with prejudice. 9 And such an order here

would force the Larsens and their counsel to respond to excessively broad

requests requiring them to review many documents and hours of film for no

sound reason. That wastes the Larsens’ resources, and it could waste this
Court’s resources handling discovery disputes in a dismissed case.

      Likewise, Minnesota shows no support for its request for “attorneys’ fees

associated with opposing this motion.” ECF No. 76 at 19. As a general rule,
defendants must at least show “exceptional circumstances” to recover fees.

Carroll v. E One Inc., 893 F.3d 139, 149 (3d Cir. 2018). And some courts

suggest fees should never be awarded in dismissals with prejudice. See Cauley
v. Wilson, 754 F.2d 769, 772 (7th Cir. 1985); Smoot, 353 F.2d at 833.

Defendants fall far short of showing exceptional circumstances here.

      Finally, Minnesota’s last proposed condition asks this Court to declare

that the dismissal “does not preclude Defendants from seeking to vacate or

otherwise modify the Eighth Circuit’s opinion in this matter.” ECF No. 76 at

19 (condition “j”). The State gives no basis for that legal conclusion or for this


9To be sure, when dismissals are without prejudice, courts sometimes require
parties to (1) preserve discovery if they can refile, Metropolitan Fed. Bank of
Iowa, F.S.B. v. W.R. Grace & Co., 793 F. Supp. 205, 206 (D. Minn. 1992), (2)
provide discovery if dismissal does not end the suit, In re Wellbutrin XL, 268
F.R.D. 539, 543-44 (E.D. Pa. 2010), or (3) participate in later discovery if they
can rejoin an existing case, Lasley v. Academy Ltd., No. 4:18-cv-00347, 2018
WL 2997377, at *3 (S.D. Tex. June 12, 2018). But those conditions do not apply
where, as here, the full case will be dismissed with prejudice.
                                       13
       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 14 of 16




Court’s power to affect the Eighth Circuit’s jurisdiction over this issue. This
Court should therefore not address it.

                                 Conclusion

      Like many other small business owners, the Larsens are facing unique
struggles during the COVID-19 pandemic. Because they have left the wedding

industry with no intent to reenter it, this case is moot. To save everyone’s time

and resources, the Larsens request to dismiss this case with prejudice.


Dated: January 22, 2021

                                         Respectfully submitted,

                                         /s/ Jeremy D. Tedesco

                                            Jeremy D. Tedesco, AZ 023497*
                                            Jonathan A. Scruggs, AZ 030505*
                                            Jacob P. Warner, AZ 033894*
                                            ALLIANCE DEFENDING FREEDOM
                                            15100 N. 90th Street
                                            Scottsdale, Arizona 85260
                                            (480) 444-0020
                                            (480) 444-0028 Fax
                                            jtedesco@ADFlegal.org
                                            jscruggs@ADFlegal.org
                                            jwarner@ADFlegal.org

                                            David A. Cortman, GA 188810*
                                            Rory T. Gray, GA 880715*
                                            ALLIANCE DEFENDING FREEDOM
                                            1000 Hurricane Shoals Road, NE,
                                            Suite D-1100
                                            Lawrenceville, GA 30043
                                            (770) 339-0774
                                            (770) 339-6744
                                            dcortman@ADFlegal.org
                                            rgray@ADFlegal.org
                                       14
CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 15 of 16




                                   Renee K. Carlson, MN 0389675
                                   CARLSON LAW, PLLC
                                   855 Village Center Drive
                                   Suite 259
                                   St. Paul, MN 55127
                                   (612) 455-8950
                                   rcarlson@rkclawmn.com

                                   Jordan Lorence, MN 0125210
                                   J. Caleb Dalton, DC 1033291*
                                   ALLIANCE DEFENDING FREEDOM
                                   440 First St. NW, Suite 600
                                   Washington, DC 20001
                                   (202) 393-8690
                                   jlorence@ADFlegal.org
                                   cdalton@ADFlegal.org

                                   *Admitted Pro Hac Vice

                                   Attorneys for Plaintiffs




                              15
       CASE 0:16-cv-04094-JRT-LIB Doc. 79 Filed 01/22/21 Page 16 of 16




                      CERTIFICATE OF SERVICE

      I certify that the foregoing was filed with the Clerk of the Court using

the CM-ECF system, which provides an electronic copy of this document to

the following:


OFFICE OF THE ATTORNEY GENERAL
STATE OF MINNESOTA
Liz Kramer (#03250859)
Solicitor General
Janine Kimble (#0392032)
Hillary A. Taylor (#0398557)
445 Minnesota Street, Suite 1100
St. Paul, Minnesota 55101-2128
(651) 757-1415 (Voice)
(651) 297-7206 (TTY)
liz.kramer@ag.state.mn.us
janine.kimble@ag.state.mn.us
hillary.taylor@ag.state.mn.us

Attorneys for Defendants



This 22nd day of January, 2021                  /s/Jeremy D. Tedesco
                                                Jeremy D. Tedesco
                                                Attorney for Plaintiffs



                                                Attorney for Plaintiffs




                                     16
